                Case 2:17-bk-22975-ER  Doc STATES
                                    UNITED 159 Filed 12/14/18 Entered
                                                  DEPARTMENT          12/14/18 15:29:07
                                                               OF JUSTICE                                                                                  Desc
                                         Main Document   Page 1 of 25
                                    OFFICE OF THE UNITED STATES TRUSTEE
                                      CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                                       CHAPTER 11 (BUSINESS)
   RED BOOTH INC
   5757 W. CENTUARY BLVD., #700                                                                              Case Number:                                2:17-bk-22975
   LOS ANGELES, CA 90045                                                                                     Operating Report Number:                          14
                                                                                        Debtor(s).           For the Month Ending:                         30-Nov-18

                                                        I. CASH RECEIPTS AND DISBURSEMENTS
                                                     A. (GENERAL ACCOUNT/PAYABLE A/c # 6408*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                       166,758.14

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                            165,917.61
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                             840.53

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales
   Other (Specify)       Trf from # # 6390
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                                    0.00

5. BALANCE:                                                                                                                                                       840.53

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)
   Disbursements (from page 2)                                                                                                                99.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                           99.00

7. ENDING BALANCE:                                                                                                                                                741.53

8. General Account Number(s):                                                                                                                   6408

     Depository Name & Location:                                                                             Wells Fargo
                                                                                                             8814 S Sepulveda Blvd
                                                                                                             Westchester CA 90045

* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                     Page 1 of 16
                    Case 2:17-bk-22975-ER      Doc 159 FROM
                                    TOTAL DISBURSEMENTS  Filed 12/14/18
                                                            GENERAL ACCOUNTEntered  12/14/18
                                                                           FOR CURRENT PERIOD 15:29:07                                                   Desc
                                                Main Document        Page 2 of 25
   Date                                                                                                                         *Amount        **Amount
 mm/dd/yyyy     Check Number                                 Payee or DIP account                                   Purpose     Transfered     Disbursed        Amount
   11/1/2018 ACH                                 Barrister Executive Suites Inc.                        Rent Expense                                  99.00          99.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                                                                                                       0.00
                                                                                            TOTAL DISBURSEMENTS THIS PERIOD:            0.00         99.00          $99.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                                    Page 2 of 16
               Case 2:17-bk-22975-ER Doc 159 Filed 12/14/18
                                   GENERAL/PAYABLE   ACCOUNTEntered
                                                               # 6408 12/14/18 15:29:07                              Desc
                                       Main Document   Page 3 of 25
                                        BANK RECONCILIATION

                           Bank statement Date:                                11/30/2018    Balance on Statement:     $741.53

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                   0.00
Less Outstanding Checks (a):
                    Check Number                                           Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                   0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                                  $741.53
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
                                                                              Page 3 of 16
         Case 2:17-bk-22975-ER                        Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                                 Desc
                                                       Main Document    Page 4 of 25
Wells Fargo Simple Business Checking
Account number:                  6408       ■   November 1, 2018 - November 30, 2018                  ■   Page 1 of 3




                                                                                                           Questions?
RED BOOTH, INC.                                                                                            Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH 11 CASE # 17-22975 (CCA)                                                                                  1-800-CALL-WELLS               (1-800-225-5935)

5757 W CENTURY BLVD STE 700                                                                                  TTY: 1-800-877-4833
LOS ANGELES CA 90045-6417                                                                                    En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed                               A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 small business owners on current and future perceptions of their business
                                                                                                           call the number above if you have questions or if you would
 financial situation. View the latest results at wellsfargoworks.com.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             6408
       Beginning balance on 11/1                                        $840.53                            RED BOOTH, INC.
                                                                                                           DEBTOR IN POSSESSION
       Deposits/Credits                                                     0.00
                                                                                                           CH 11 CASE # 17-22975 (CCA)
       Withdrawals/Debits                                                - 99.00
                                                                                                           California account terms and conditions apply
       Ending balance on 11/30                                          $741.53
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882
       Average ledger balance this period                               $741.53
                                                                                                           For Wire Transfers use
                                                                                                           Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0229479
      Sheet 00001 of 00002
         Case 2:17-bk-22975-ER                    Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                                  Desc
Account number:                 6408      ■
                                                    Main Document            Page 5 of 25
                                              November 1, 2018 - November 30, 2018 ■ Page 2 of 3




Transaction history

                         Check                                                                                     Deposits/       Withdrawals/          Ending daily
       Date             Number Description                                                                           Credits              Debits             balance
       11/1                  < Business to Business ACH Debit - Barristerexe4369 Invoice                                                  99.00               741.53
                               P28-27980 Red Booth
       Ending balance on 11/30                                                                                                                                  741.53
       Totals                                                                                                         $0.00              $99.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.
       < Business to Business ACH:If this is a business account, this transaction has a return time frame of one business day from post date. This time frame does not
          apply to consumer accounts.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 11/01/2018 - 11/30/2018                                                 Standard monthly service fee $10.00                 You paid $0.00

       How to avoid the monthly service fee                                                                 Minimum required                  This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                       $500.00                      $742.00     ✔

       C1/C1




Account transaction fees summary
                                                                                          Units           Excess        Service charge per               Total service
       Service charge description                                 Units used          included             units           excess units ($)                charge ($)
       Cash Deposited ($)                                                  0             3,000                 0                   0.0030                        0.00
       Transactions                                                        1                50                 0                      0.50                       0.00
       Total service charges                                                                                                                                     $0.00
            Case 2:17-bk-22975-ER                                      Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                  Desc
Account number:                                6408           ■
                                                                         Main Document            Page 6 of 25
                                                                   November 1, 2018 - November 30, 2018 ■ Page 3 of 3




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                   and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the           information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft            an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                       Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                        Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0229480
        Case 2:17-bk-22975-ER   Doc 159 AND
                        I. CASH RECEIPTS  Filed DISBURSEMENTS
                                                12/14/18 Entered 12/14/18 15:29:07   Desc
                                  Main Document     Page 7 of 25
                          B. (PAYROLL & TAX ACCOUNT # 6515)

1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS                        157,458.53

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL                             157,403.59
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                54.94

4. RECEIPTS DURING CURRENT PERIOD:
   General Sales                                                  0.00
   Other, Specify                                                 0.00
   Transfer from DIP A/c # 6408                                   0.00                0.00

5. BALANCE:                                                                          54.94

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                               14.00

7. ENDING BALANCE:                                                                   40.94

8. PAYROLL Account Number(s):                                     6515

  Depository Name & Location:                 Wells Fargo
                                              8814 S Sepulveda Blvd
                                              Westchester CA 90045




                                           Page 4 of 16
       Case 2:17-bk-22975-ER
         TOTAL               DocFROM
                 DISBURSEMENTS   159 PAYROLL
                                      Filed 12/14/18 Entered
                                                 ACCOUNT   FOR12/14/18
                                                               CURRENT 15:29:07
                                                                          PERIODDesc
                              Main Document     Page 8 of 25
    Date      Check
mm/dd/yyyy Number               Payee                     Purpose               Amount
11/31/2018 Debit      Wells Fargo          Bank Service Charges                     14.00




                                        TOTAL DISBURSEMENTS THIS PERIOD:               14.00




                                        Page 5 of 16
               Case 2:17-bk-22975-ER                       Doc 159  Filed ACCOUNT
                                                               PAYROLL    12/14/18 Entered 12/14/18 15:29:07         Desc
                                                            Main Document     Page 9 of 25
                                                             BANK RECONCILIATION

                           Bank statement Date:                                11/30/2018    Balance on Statement:      $40.94

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                   0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                   0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                                  $40.94

* It is acceptable to replace this form with a similar form                   Page 6 of 16
** Please attach a detailed explanation of any bank statement adjustment
         Case 2:17-bk-22975-ER                        Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                                 Desc
                                                       Main Document    Page 10 of 25
Wells Fargo Business Choice Checking
Account number:                  6515       ■   November 1, 2018 - November 30, 2018                  ■   Page 1 of 3




                                                                                                           Questions?
RED BOOTH, INC.                                                                                            Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH 11 CASE # 17-22975 (CCA)                                                                                  1-800-CALL-WELLS               (1-800-225-5935)

5757 W CENTURY BLVD STE 700                                                                                  TTY: 1-800-877-4833
LOS ANGELES CA 90045-6417                                                                                    En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed                               A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 small business owners on current and future perceptions of their business
                                                                                                           call the number above if you have questions or if you would
 financial situation. View the latest results at wellsfargoworks.com.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             6515
       Beginning balance on 11/1                                          $54.94                           RED BOOTH, INC.
                                                                                                           DEBTOR IN POSSESSION
       Deposits/Credits                                                     0.00
                                                                                                           CH 11 CASE # 17-22975 (CCA)
       Withdrawals/Debits                                                - 14.00
                                                                                                           California account terms and conditions apply
       Ending balance on 11/30                                           $40.94
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882
       Average ledger balance this period                                 $54.94
                                                                                                           For Wire Transfers use
                                                                                                           Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0229496
      Sheet 00001 of 00002
         Case 2:17-bk-22975-ER                    Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                                 Desc
Account number:                 6515      ■
                                                   Main Document            Page 11 of 25
                                              November 1, 2018 - November 30, 2018 ■ Page 2 of 3




Transaction history

                         Check                                                                                    Deposits/       Withdrawals/          Ending daily
       Date             Number Description                                                                          Credits              Debits             balance
       11/30                   Monthly Service Fee                                                                                       14.00                40.94
       Ending balance on 11/30                                                                                                                                  40.94
       Totals                                                                                                        $0.00              $14.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 11/01/2018 - 11/30/2018                                                Standard monthly service fee $14.00                 You paid $14.00

       How to avoid the monthly service fee                                                                Minimum required                   This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                    $7,500.00                        $55.00
         · A qualifying transaction from a linked Wells Fargo Business Payroll Services                                      1                             0
           account
         · A qualifying transaction from a linked Wells Fargo Merchant Services account                                      1                              0
         · Total number of posted Wells Fargo Debit Card purchases and/or payments                                          10                              0
         - Enrollment in a linked Direct Pay service through Wells Fargo Business Online                                     1                              0
         · Combined balances in linked accounts, which may include                                                  $10,000.00
           - Average ledger balances in business checking, savings, and time accounts
           - Most recent statement balance in eligible Wells Fargo business credit cards and
             lines of credit, and combined average daily balances from the previous month
             in eligible Wells Fargo business and commercial loans and lines of credit
           - For complete details on how you can avoid the monthly service fee based on
             your combined balances please refer to page 7 of the Business Account Fee and
             Information Schedule at www.wellsfargo.com/biz/fee-information
       WX/WX




Account transaction fees summary
                                                                                         Units           Excess        Service charge per               Total service
       Service charge description                                 Units used         included             units           excess units ($)                charge ($)
       Cash Deposited ($)                                                  0            7,500                 0                   0.0030                        0.00
       Transactions                                                        0              200                 0                      0.50                       0.00
       Total service charges                                                                                                                                    $0.00
            Case 2:17-bk-22975-ER                                      Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                  Desc
Account number:                                6515           ■
                                                                        Main Document            Page 12 of 25
                                                                   November 1, 2018 - November 30, 2018 ■ Page 3 of 3




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                   and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the           information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft            an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                       Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                        Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0229497
        Case 2:17-bk-22975-ER
                        I. CASH Doc  159 Filed
                                 RECEIPTS AND 12/14/18  Entered 12/14/18 15:29:07
                                               DISBURSEMENTS                         Desc
                                  Main Document   Page 13 of 25
                          C. (TAX/RECEIVABLE ACCOUNT # 6390)

1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS                            42,269.04

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX                                 42,160.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                               109.04

4. RECEIPTS DURING CURRENT PERIOD:            General Sales                           0.00


5. BALANCE:                                                                         109.04

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   TOTAL DISBURSEMENTS THIS PERIOD:***                                               10.00

7. ENDING BALANCE:                                                                   99.04

8. TAX Account Number(s):                                         6390

  Depository Name & Location:                 Wells Fargo
                                              8814 S Sepulveda Blvd
                                              Westchester CA 90045




                                           Page 7 of 16
             Case 2:17-bk-22975-ER  Doc 159FROM
                       TOTAL DISBURSEMENTS   Filed 12/14/18
                                                 TAX ACCOUNTEntered  12/14/18
                                                              FOR CURRENT     15:29:07
                                                                           PERIOD              Desc
                                     Main Document     Page 14 of 25
  Date
mm/dd/yyyy     Check Number                 Payee                                 Purpose        Amount
11/31/2018    Direct Debit    Wells Fargo                          Bank Charges                      10.00




                                                            TOTAL DISBURSEMENTS THIS PERIOD:          10.00




                                                    Page 8 of 16
         Case 2:17-bk-22975-ER                        Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                                 Desc
                                                       Main Document    Page 15 of 25
Wells Fargo Simple Business Checking
Account number:                  6390       ■   November 1, 2018 - November 30, 2018                  ■   Page 1 of 3




                                                                                                           Questions?
RED BOOTH, INC.                                                                                            Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH 11 CASE # 17-22975 (CCA)                                                                                  1-800-CALL-WELLS               (1-800-225-5935)

5757 W CENTURY BLVD STE 700                                                                                  TTY: 1-800-877-4833
LOS ANGELES CA 90045-6417                                                                                    En español: 1-877-337-7454

                                                                                                           Online: wellsfargo.com/biz

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                             Account options
 Since August 2003, the Wells Fargo/Gallup Small Business Index has surveyed                               A check mark in the box indicates you have these convenient
                                                                                                           services with your account(s). Go to wellsfargo.com/biz or
 small business owners on current and future perceptions of their business
                                                                                                           call the number above if you have questions or if you would
 financial situation. View the latest results at wellsfargoworks.com.
                                                                                                           like to add new services.

                                                                                                           Business Online Banking                              ✓
                                                                                                           Online Statements                                    ✓
                                                                                                           Business Bill Pay
                                                                                                           Business Spending Report                             ✓
                                                                                                           Overdraft Protection




Activity summary                                                                                           Account number:             6390
       Beginning balance on 11/1                                        $109.04                            RED BOOTH, INC.
                                                                                                           DEBTOR IN POSSESSION
       Deposits/Credits                                                     0.00
                                                                                                           CH 11 CASE # 17-22975 (CCA)
       Withdrawals/Debits                                                - 10.00
                                                                                                           California account terms and conditions apply
       Ending balance on 11/30                                           $99.04
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 121042882
       Average ledger balance this period                               $109.04
                                                                                                           For Wire Transfers use
                                                                                                           Routing Number (RTN): 121000248


Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo store.




      (114)
      Sheet Seq = 0229477
      Sheet 00001 of 00002
         Case 2:17-bk-22975-ER                    Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                                 Desc
Account number:                 6390      ■
                                                   Main Document            Page 16 of 25
                                              November 1, 2018 - November 30, 2018 ■ Page 2 of 3




Transaction history

                         Check                                                                                    Deposits/       Withdrawals/          Ending daily
       Date             Number Description                                                                          Credits              Debits             balance
       11/30                   Monthly Service Fee                                                                                       10.00                99.04
       Ending balance on 11/30                                                                                                                                  99.04
       Totals                                                                                                        $0.00              $10.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 11/01/2018 - 11/30/2018                                                Standard monthly service fee $10.00                 You paid $10.00

       How to avoid the monthly service fee                                                                Minimum required                   This fee period
       Have any ONE of the following account requirements
         · Average ledger balance                                                                                      $500.00                       $109.00
       C1/C1




Account transaction fees summary
                                                                                         Units           Excess        Service charge per               Total service
       Service charge description                                 Units used         included             units           excess units ($)                charge ($)
       Cash Deposited ($)                                                  0            3,000                 0                   0.0030                        0.00
       Transactions                                                        0               50                 0                      0.50                       0.00
       Total service charges                                                                                                                                    $0.00
            Case 2:17-bk-22975-ER                                      Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07                                  Desc
Account number:                                6390           ■
                                                                        Main Document            Page 17 of 25
                                                                   November 1, 2018 - November 30, 2018 ■ Page 3 of 3




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                   and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the           information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft            an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                       Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                        Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801




        Sheet Seq = 0229478
               Case 2:17-bk-22975-ERTAX/RECEIVABLE
                                      Doc 159 Filed 12/14/18
                                                     ACCOUNTEntered
                                                               # 6390 12/14/18 15:29:07                              Desc
                                       Main Document    Page 18 of 25
                                        BANK RECONCILIATION

                           Bank statement Date:                                11/30/2018    Balance on Statement:      $99.04

Plus deposits in transit (a):
                                                                       Deposit Date             Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                   0.00

Less Outstanding Checks (a):
                    Check Number                                           Check Date            Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                   0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                                  $99.04

* It is acceptable to replace this form with a similar form                   Page 9 of 16
** Please attach a detailed explanation of any bank statement adjustment
              Case 2:17-bk-22975-ER I. Doc 159 Filed
                                       D SUMMARY     12/14/18 OF
                                                   SCHEDULE    Entered
                                                                 CASH12/14/18 15:29:07                                                 Desc
                                        Main Document    Page 19 of 25
ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                            General/Payable Account:                                          741.53
                                                             Payroll & Tax Account:                                            40.94
                                                            Tax/Receivable Account:                                            99.04
    *Other Accounts:


       *Other Monies:
                                                         **Petty Cash (from below):                                             0.00

TOTAL CASH AVAILABLE:                                                                                                                         881.51


Petty Cash Transactions:
        Date                                 Purpose                                                             Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                                  0.00



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                            Page 10 of 16
          Case 2:17-bk-22975-ER  Doc 159 Filed
                   II. STATUS OF PAYMENTS      12/14/18 CREDITORS,
                                           TO SECURED    Entered 12/14/18 15:29:07
                                                                     LESSORS                              Desc
                                  Main Document    Page 20 of 25
                         AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                        Post-Petition
                             Frequency of Payments                   payments not made
  Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment     (Number)                       Total Due

Barrister Executive Suites          Monthly                      $650.00     $            -       $                 -




                                                                                 TOTAL DUE:                         0.00


                                               III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                              Gross Sales Subject to Sales Tax:
                                                                            Total Wages Paid:

                                                      Total Post-Petition                             Date Delinquent
                                                       Amounts Owing Amount Delinquent                 Amount Due
                             Federal Withholding
                             State Withholding
                             FICA- Employer's Share
                             FICA- Employee's Share
                             Federal Unemployment
                             Sales and Use
                             Real Property
                   Other:
                                           TOTAL:                     0.00               0.00
                                                      Page 11 of 16
               Case 2:17-bk-22975-ER
                             IV. AGINGDoc 159 Filed PAYABLE
                                      OF ACCOUNTS   12/14/18 AND
                                                              Entered 12/14/18 15:29:07
                                                                   RECEIVABLE                                                                            Desc
                                       Main Document    Page 21 of 25
                                                                                            *Accounts Payable                      Accounts Receivable
                                                                                              Post-Petition                   Pre-Petition     Post-Petition
                                                                     30 days or less
                                                                       31 - 60 days
                                                                       61 - 90 days
                                                                      91 - 120 days
                                                                     Over 120 days
                                                                           TOTAL:                               0.00                        0.00                 0.00

                                                                 V. INSURANCE COVERAGE

                                                                                                  Amount of     Policy Expiration Premium Paid
                                                             Name of Carrier                      Coverage            Date         Through (Date)
                        General Liability The Hartford Insu. Co.                                   1,000,000.00         7/23/2018 paid qtrly
                  Worker's Compensation The Hartford Insu. Co.                                     1,000,000.00                   paid qtrly
                                Casualty              n/a
                                 Vehicle              n/a
                Others:                               n/a


                                              VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                           (TOTAL PAYMENTS)

 Quarterly Period                 Total                                                                                                                Quarterly Fees
  Ending (Date)               Disbursements                   Quarterly Fees                       Date Paid                 Amount Paid                Still Owing
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                   0.00                                                     0.00                  0.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period repor




                                                                               Page 12 of 16
               Case 2:17-bk-22975-ER  Doc 159
                             VII SCHEDULE      Filed 12/14/18 PAID
                                          OF COMPENSATION      Entered 12/14/18 15:29:07
                                                                    TO INSIDERS                                              Desc
                                       Main Document     Page 22 of 25
                                                           Date of Order                                                 Gross Compensation
                                                            Authorizing                                                    Paid During the
             Name of Insider                               Compensation                   *Authorized Gross Compensation       Month




                                     VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                           Date of Order
                                                            Authorizing                                                 Amount Paid During
             Name of Insider                               Compensation                            Description             the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)

                                                                            Page 13 of 16
               Case 2:17-bk-22975-ER IX.
                                      Doc 159 Filed
                                         PROFIT AND 12/14/18   Entered 12/14/18 15:29:07
                                                    LOSS STATEMENT                                                  Desc
                                       Main Document    Page  23
                                            (ACCRUAL BASIS ONLY)
                                                                 of 25

                                                                                Current Month     Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                                  625.00                213,217.41
   Less: Returns/Discounts
                                                           Net Sales/Revenue            625.00                213,217.41

Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases
  Less: Ending Inventory at cost
                            Cost of Goods Sold (COGS)                                      0.00                      0.00

Gross Profit                                                                            625.00                213,217.41

     Other Operating Income (Itemize)

Operating Expenses:
  Bank Charges                                                                           24.00                    749.77
  US Trustee Quartry Fees-Q-1 of 2018                                                     0.00                  3,250.00
  Insurance                                                                               0.00                  6,307.79
  Parking Fees                                                                            0.00                    300.00
  Payroll Processing Charges                                                              0.00                  1,589.65
  Payroll Taxes Expense                                                                   0.00                 19,666.67
  Rent Expense (Rent $650)                                                               99.00                  6,363.53
  Salary & Wages                                                                          0.00                161,614.58
  Supplies                                                                                0.00                    510.00
  Real Property Taxes                                                                     0.00                      0.00
  Telephone and Utilities                                                                 0.00                      0.00
  Repairs and Maintenance                                                                 0.00                      0.00
  Travel and Entertainment (Itemize)                                                      0.00                      0.00
  Independent Cont.                                                                       0.00                    961.54
                               Total Operating Expenses                                 123.00                201,313.53
                                       Net Gain/(Loss) from Operations                  502.00                 11,903.88

Non-Operating Income:
  Interest Income                                                                          0.00                      0.01
  Net Gain on Sale of Assets (Itemize)                                                                               0.00
  Other (Itemize)
                           Total Non-Operating income                                      0.00                      0.01

Non-Operating Expenses:
  Interest Expense                                                                         0.00                   169.74
  Legal and Professional (Itemize)
  Other (Itemize)
                          Total Non-Operating Expenses                                     0.00                   169.74

NET INCOME/(LOSS)                                                                       502.00                 11,734.15
(Attach exhibit listing all itemizations required above)




                                                                       Page 14 of 16
          Case 2:17-bk-22975-ER        Doc X.
                                           159   Filed 12/14/18
                                              BALANCE   SHEET Entered 12/14/18 15:29:07     Desc
                                        Main  Document     Page 24 of 25
                                          (ACCRUAL BASIS ONLY)

ASSETS                                                   Current Month End
  Wells Fargo DIP General/Payable A/c # 6408                         741.53
  Wells Fargo DIP Payaroll & Tax A/c # 6515                           40.94
  Wells Fargo DIP Tax/Receivable A/c # 6390                           99.04
  Accounts Receivable                                              9,940.00
  Inventory
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)
                                    Total Current Assets                                  10,821.51

Property, Plant, and Equipment
Accumulated Depreciation/Depletion
                        Net Property, Plant, and Equipment                                      0.00

Other Assets (Net of Amortization):
   Union Dues                                                         1,282.00
   Other (Itemize)
                                          Total Other Assets                               1,282.00
TOTAL ASSETS                                                                              12,103.51

LIABILITIES
Post-petition Liabilities:
   Accounts Payable (Union Dues)
   Taxes Payable
   Notes Payable
   Professional fees
   Secured Debt
   Other (Itemize)                                                      169.74
                            Total Post-petition Liabilities                                  169.74

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities
   Other (Itemize)                                                   31,275.08
                                Total Pre-petition Liabilities                            31,275.08
TOTAL LIABILITIES                                                                         31,444.82

EQUITY:
  Pre-petition Owners’ Equity                                        (31,075.46)
  Post-petition Profit/(Loss)                                         11,734.15
  Direct Charges to Equity
TOTAL EQUITY                                                                              (19,341.31)
TOTAL LIABILITIES & EQUITY                                                                12,103.51
                                                     Page 15 of 16
Case 2:17-bk-22975-ER   Doc 159 Filed 12/14/18 Entered 12/14/18 15:29:07   Desc
                         Main Document    Page 25 of 25
